DETAILED ACTION
Status of the Claims
	Claims 1-58 are cancelled. Claims 59-78 are pending in this application. Claims 59-78 are subject to a species election requirement. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/061851 filed on 05/08/2019, which claims priority from the foreign application # EP18382314.5 filed on 05/08/2018.

Advisory Notice
The language used in claims 59 and 75 would raise an issue of indefiniteness and the Applicant is advised to consider amending them to resolve the issue. The following is the explanation of the problem:
 In claim 59, it is unclear where the Applicant recites “A method for wound healing, for repairing skin damage or for the prevention and/or treatment of a disease or condition which requires increased proliferation of fibroblast in a subject in need thereof”, specifically the part where “which requires increased proliferation of fibroblast” is recited. It is unclear if the disease or condition requires increased proliferation of fibroblasts or if the treatment itself requires increased proliferation of fibroblasts. The way the claim is written, it is unclear what requires this increase of proliferation of fibroblasts. Furthermore, it is problematic to use the “requires” language either way. Does the Applicant mean something such as “A method for wound healing, for repairing skin damage or for the prevention and/or treatment of a disease or condition by increasing proliferation of fibroblasts in a subject in need thereof”? Modification of the instant claim would likely require to clarify what is being meant in the instant 

Species Election
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species a) are as follows:
a) A species of method of using (see choices 1 and 2)
A process of using a pharmaceutical/cosmetic composition by administering to a subject in need thereof (Claims 59-76). 
An in vitro method for inducing fibroblast proliferation comprising contacting fibroblast with a microalgae culture supernatant (claims 77-78). 
Applicant is required, in reply to this action, to elect a single species of a) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  59-78

Claims 59, 74 and 77 lack unity of invention because even though the inventions of these groups require the technical feature of obtaining a microalgal culture supernatant, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yun-Hee Choi et al (Mycosporine-Like Amino Acids Promote Wound Healing through Focal Adhesion Kinase (FAK) and Mitogen-Activated Protein Kinases (MAP Kinases) Signaling Pathway in Keratinocytes, Mar. Drugs 2015, 13, 7055–7066) (Hereinafter Choi) evidenced by John J. Lee (The taxonomic identity and physiological ecology of Chlamydomonas hedleyi sp. nov., algal flagellate symbiont from the foraminifer Archaias angulatus. British Phycological Journal 9(4): 407-422, 1974) (Hereinafter Lee). Choi teaches that Mycosporine-like amino acids (MAAs) which are secondary metabolized purified from Chlamydomonas hedlyei have significant effects on the wound healing process in human keratinocytes and indicate that MAAs can act as a new wound healing agent and further suggests that MAAs might be a novel biomaterial for wound healing therapies (abstract). Figure 2E of Choi provides results indicating MAAs stimulate wound repair process in human keratinocytes. Evidentiary reference Lee provides the evidence that Chlamydomonas hedlyei is a species of the Volvocalean genus Chlamydomonas (microalgae belonging to Chlorophyceae class or Volvocales order) (page 1). Choi also teaches that Chlamydomonas hedleyi (microalgae) were “grown in an erlenmeyer flask (500 mL volume) containing 250 mL of Guillard’s f/2 medium (Sigma-Aldrich, St. Louis, MO, USA) with an initial cell density of 5 x 10^4 cells/mL and suspended in a thermoregulated aquarium. A pH of between 8 and 9 was maintained in the medium by sparging CO2 (1%)-enriched air throughout the culture” which meets the “culturing microalgae belonging to Chlorophyceae class or Volvocales order under conditions suitable for a growth of the microalgae and for the secretion of molecules to a culture medium” limitation. Choi also teaches .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





	/A.A./               Examiner, Art Unit 1613   

/MARK V STEVENS/Primary Examiner, Art Unit 1613